Citation Nr: 1734654	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-11 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for mood disorder (claimed as mental health condition to include posttraumatic stress disorder and depression). 

2. Entitlement to service connection for chronic back condition with neurological manifestations. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1074 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

In June 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is necessary to satisfy VA's duty to assist the Veteran.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Specifically, the Board finds that further development is required to obtain records identified by the Veteran and his representative during his Board hearing. See June 2017 Hearing Transcript, p. 3.  Also, to ensure that all due process requirements are met, and that the record is complete, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

With regards to VA records, the Veteran's Virtual VA record currently includes outpatient treatment records dated since November 2010 from the Boston VA Health System.  However, the Veteran testified about undergoing a mental evaluation in April 2015 at the Boston VA conducted by staff psychologist Christopher Allen. Id. at 2.  He also presented testimony that he received an examination for his nerve condition in 2013 at the VA facility located in Boston, Massachusetts. Id. at 16.  But, the examination reports are not located in Veteran's VBMS or Virtual VA files.  

Moreover, in a letter dated September 2013, the Veteran's attorney refers to the Veteran being hospitalized for inpatient care at Brockton VAMC. See Third Party Correspondence dated September 18, 2013.  Such clinical records for inpatient hospital treatment are also not associated with the claims file and must be obtained.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Thus, on remand, the AOJ should obtain from the Boston VA Health System, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.





Accordingly, the case is REMANDED for the following action:

1. Obtain from the Boston VA Health System all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim(s) remaining on appeal that is not currently of record.

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for mood disorder (claimed as mental health condition to include posttraumatic stress disorder and depression) and service connection for chronic back condition with neurological manifestations in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication), and legal authority.

6. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



